DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 11-14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedzin et al. (U.S. Patent Application Publication 2016/0309418 cited in the Information Disclosure Statement filed May 18, 2020, hereafter Sedzin) in view of Vocke et al. (U.S. Patent Application Publication 2017/0163100 cited in the Information Disclosure Statement filed May 18, 2020, hereafter Vocke).
Claims 1 and 11: Sedzin teaches a wireless power transmitting device for foreign object detection based on coil current sensing (Figure 1), comprising: 
a first transmitter coil (Primary Coil(s)); 
a coil current sensing circuit (106, 108) coupled to the first transmitter coil for measuring a coil current corresponding to a first coil current that passes through a first transmitter coil ([0038]). Sedzin does not specifically teach a converter circuit for converting the measured coil current to a root mean square value of the coil current. 
a controller for computing a transmitter power loss based on the root mean square value of the coil current and determining, during wireless power transfer from the wireless power transmitting device to a wireless power receiving device, an existence of a foreign object in vicinity of the first transmitter coil when a change in the computed transmitter power loss meets a threshold condition ([0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the converter circuit and controller taught by Vocke in the circuit of Sedzin to easily determine the real and reactive power of the transmitter coils ([0041], [0055]). It is noted that claim 1 recites the limitations of claim 11 in method form and is rejected on the grounds above.

Claims 2 and 12: The combined circuit further teaches that the converter circuit comprises: 
an amplifier for amplifying a signal representing the measured coil current; 
a multiplier for multiplying an amplified coil current with the amplified coil current to generate a square of the amplified coil current; 
an averaging filter for generating an average of the square of the amplified coil current over a period of time; and 
a square root generator for generating the root mean square value of the coil current by taking a square root of the average of the square of the amplified coil current 

Claims 3 and 13: The combined circuit further teaches that the amplifier, the multiplier or the averaging filter is an analog device, yielding a high bandwidth process at the amplifier, the multiplier or the averaging filter ([0053], [0055], [0061] of Vocke).  

Claims 4 and 14: The combined circuit further teaches that the square root generator is a digital or an analog device, yielding a low bandwidth process at the square root generator ([0053], [0055], [0061] of Vocke).  

Claims 8 and 18: The combined circuit further teaches that the measured coil current is converted to a root mean square value of the coil current by: 
determining a conversion factor based on an input of a natural frequency and an operation frequency of pulse width modulation ([0058] of Vocke); and 
applying the conversion factor to the measured coil current to obtain the root mean square value, wherein the conversion factor is determined based on a lookup table or a fitting curve from empirical data ([0058] of Vocke).  

Claims 9 and 19: The combined circuit teaches the limitations of claim 18 above. The combined circuit does not specifically teach that the conversion factor is a square root of three when the operating frequency is 200KHz, or the conversion factor is a square root of two when the operating frequency is 56KHz. However, the selection of a conversion .

Claims 5-7, 10, 15-17 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedzin in view of Vocke and further in view of Watanabe et al. (U.S. Patent Application Publication 2017/0366048 cited in the Information Disclosure Statement filed May 18, 2020, hereafter Watanabe).
Claims 5 and 15: Sedzin and Vocke teach the limitations of claims 1 and 11 above. Sedzin and Vocke do not specifically teach the coil current sensing circuit comprises a circuit for measuring a voltage across the first transmitter coil. Watanabe teaches a coil current sensing circuit comprises: 
a circuit for measuring a voltage across the first transmitter coil (via Rs; Figure 5 and [0074]); and 
wherein the controller is further configured to determine the coil current by dividing the measured voltage by an inductor alternate current resistance of the first 

Claims 6 and 16: Sedzin and Vocke teach the limitations of claims 1 and 11 above. Sedzin and Vocke do not specifically teach the coil current sensing circuit comprises measuring a voltage across a MOSFET in a switching circuit at the wireless power transmitting device (Figure 5; [0074]); and 
wherein the controller is further configured to determine the coil current by dividing the measured voltage by a resistance between a drain and a source of the MOSFET ([0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the current sensing circuit taught by Watanabe in the circuit of Sedzin and Vocke to provide simple circuit configuration for measuring coil current ([0074]).

Claims 7 and 17: Sedzin and Vocke teach the limitations of claims 1 and 11 above. Sedzin and Vocke do not specifically teach the coil current sensing circuit comprises measuring a voltage across a sensing resistor coupled to the first transmitter coil (via Rs; Figure 5 and [0074]); and 
wherein the controller is further configured to determine the coil current by dividing the measured voltage by a resistance of the sensing resistor ([0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Claims 10 and 20: Sedzin and Vocke teach the limitations of claims 1 and 11 above. Sedzin and Vocke do not specifically teach a half bridge circuit for each primary coil. Watanabe teaches a device (Figure 5), further comprising: 
a first half bridge (204) configured to measure a first coil current value when the first half bridge is turned on (first Primary Coil); 
a second half bridge (204) configured to measure a second coil current value when the second half bridge is turned on (second Primary Coil); and 
wherein the controller is configured to compute a weighted average of the first coil current value and the second coil current with weights reflecting a portion of time that the first or second coil current value is at a negative or positive peak, respectively ([0042] of Vocke). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the half bridge circuits of Watanabe in the circuit of Sedzin and Vocke to provide a simplified circuit configuration for foreign object detecting ([0059]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.J.O/Examiner, Art Unit 2849                                        
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842